RULING
HAIK, District Judge.
This matter comes before the Court as an appeal from the Bankruptcy Court’s order granting the Bank’s motion for summary judgment. Appellant argues that the Court erred, and that the Bank has no security rights in debtor’s accounts receivable because of its failure to timely rein-scribe its Notice of Assignment.
After review of the record and briefs submitted, this Court concludes that the Bankruptcy Court’s decision is supported by the evidence and well within the bounds of discretion.
The judgment is therefore affirmed.